USCA11 Case: 20-10872    Date Filed: 04/16/2021   Page: 1 of 7



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10872
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:19-cr-00119-MHH-GMB-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

RYAN JAMAL WASHINGTON,
a.k.a. Ryan Washington,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (April 16, 2021)

Before NEWSOM, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10872       Date Filed: 04/16/2021   Page: 2 of 7



      Ryan Washington appeals his 147-month sentence, arguing that the district

court miscalculated his advisory guideline range because it erroneously enhanced

his offense level for being a leader or organizer of a drug conspiracy. We affirm.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Washington was charged with conspiracy to distribute marijuana, conspiracy

to launder money, possession of firearm by a felon, possession of marijuana with the

intent to distribute, and use of a firearm in furtherance of a drug trafficking crime.

He pleaded guilty to all counts. The presentence report calculated his advisory

guideline range using a four-level enhancement under guideline section 3B1.1(a) for

being an organizer or leader of the drug conspiracy.

      Washington objected to being characterized as “an organizer or leader,” but

he did not object to the bulk of the offense conduct in the presentence report. The

district court overruled Washington’s leader-organizer objection based on the facts

he did not object to in the presentence report and the testimony of Special Agent

Gabriel Brooks.

      Here are the unobjected-to facts and testimony. In January 2019, the

government began investigating Steven Gadson for marijuana trafficking. Gadson

was arrested, and while in jail, he called Washington. In that call, Washington and

Gadson “discussed continuing the operation of trafficking marijuana from California

to Alabama with Washington kind of leading it off or taking over what Gadson had


                                          2
          USCA11 Case: 20-10872        Date Filed: 04/16/2021   Page: 3 of 7



already put in place.” Washington gave Gadson the new phone number for Gadson’s

marijuana supplier, whom Gadson had introduced to Washington prior to Gadson’s

arrest. After Washington and Gadson ended their call, Gadson called the supplier

with the new number and told the supplier that Washington “would take over” in

Gadson’s place while he was incarcerated.

      As part of this post-arrest reorganization, Washington sent runners to bring

the marijuana from California to be resold in Alabama. Once the marijuana was

sold, Washington would drop off money with Gadson’s girlfriend, who was in

charge of the conspiracy’s finances.

      In March 2019, Washington left Birmingham, went to the area around the

Atlanta airport, and then immediately turned around and headed back to

Birmingham. When police tried to stop Washington’s car, he turned off the lights

and fled at over a hundred miles per hour. Washington was eventually taken into

custody and his car was searched. Inside Washington’s car were eighty-four one-

pound vacuum-sealed packages of marijuana, personal belongings, a computer, a

couple thousand dollars in cash, and luggage tags for the Birmingham and Atlanta

airports that did not have Washington’s name on them.

      The next morning agents searched Washington’s home. They found over

$35,000, documents related to recent travel for purposes of marijuana trafficking,

marijuana packaging materials, and several firearms—some stolen. Some black and


                                           3
             USCA11 Case: 20-10872     Date Filed: 04/16/2021    Page: 4 of 7



clear vacuum sealed bags were found empty and in the trash, which the agents

believed had “at one time contained marijuana based on the impressions.”

      The district court sentenced Washington to 147 months’ imprisonment.

Washington appeals the leader-organizer enhancement.

                            STANDARD OF REVIEW

      We review for clear error the district court’s finding that the defendant played

a leadership role in the criminal offense. United States v. Dixon, 901 F.3d 1322,

1347 (11th Cir. 2018). Clear error review is deferential and “we will not disturb a

district court’s findings unless we are left with a definite and firm conviction that a

mistake has been committed.” United States v. Ghertler, 605 F.3d 1256, 1267 (11th

Cir. 2010) (internal quotation marks omitted).

                                   DISCUSSION

      Washington argues that the district court clearly erred in finding that he was

a leader or organizer of the drug conspiracy because he was no more than a courier

and did not lead or supervise anyone. We disagree.

      The sentencing guidelines call for a four-level increase in the defendant’s

offense level “[i]f [he] was an organizer or leader of a criminal activity that involved

five or more participants or was otherwise extensive.” U.S.S.G. § 3B1.1(a). We

consider several factors when determining whether the defendant was an organizer

or leader:


                                           4
          USCA11 Case: 20-10872         Date Filed: 04/16/2021   Page: 5 of 7



      (1) the exercise of decision[-]making authority, (2) the nature of
      participation in the commission of the offense, (3) the recruitment of
      accomplices, (4) the claimed right to a larger share of the fruits of the
      crime, (5) the degree of participation in planning or organizing the
      offense, (6) the nature and scope of the illegal activity, and (7) the
      degree of control and authority exercised over others.

United States v. Shabazz, 887 F.3d 1204, 1222 (11th Cir. 2018). But all the factors

need not be present. United States v. Caraballo, 595 F.3d 1214, 1231 (11th Cir.

2010). And the guidelines “require[] only evidence that the defendant exerted some

control, influence or decision-making authority over another participant in the

criminal activity.” Dixon, 901 F.3d at 1348. More than one person involved in the

activity can qualify as a leader. Id.

      The district court did not clearly err in finding that Washington was an

organizer or leader. Washington spoke with Gadson in February 2019 about taking

over the marijuana distribution scheme and gave Gadson the supplier’s new phone

number. Gadson told the supplier that Washington would take over. Together,

Gadson and Washington developed a new plan to transport marijuana “via horse

trailers on the interstate.” And, as part of the plan, Washington directed runners to

go to California and bring back the marijuana to Birmingham so it could be resold.

See United States v. Ndiaye, 434 F.3d 1270, 1304 (11th Cir. 2006) (affirming the

district court’s leader-organizer finding because “the record reflect[ed] that [the

defendant] exercised authority over the organization by recruiting and instructing

co-conspirators”); United States v. Baggett, 954 F.2d 674, 678 (11th Cir. 1992)
                                            5
          USCA11 Case: 20-10872       Date Filed: 04/16/2021    Page: 6 of 7



(explaining that the defendant would have received the leader enhancement because

he recruited someone to deliver a drug shipment for the conspiracy, but that the

conspiracy had fewer than five participants).

      Washington argues that there was other evidence in the record that showed he

was no more than a courier and Gadson’s girlfriend handled the money. But those

facts do not contradict that Washington had control, influence, and decision-making

authority over others in the conspiracy. See Dixon, 901 F.3d at 1348. And the fact

that there is contrary evidence does not mean that the district court’s finding that

Washington was a leader or organizer was clear error. The district court reviewed

the contrary evidence and still found that Washington had control over the other

conspirators. See United States v. Cruickshank, 837 F.3d 1182, 1192 (11th Cir.

2016) (“The district court’s choice between two permissible views of the evidence

as to the defendant’s role in the offense will rarely constitute clear error so long as

the basis of the trial court’s decision is supported by the record and does not involve

a misapplication of a rule of law.” (internal quotation marks removed) (alteration

adopted) (quoting United States v. De Varon, 175 F.3d 930, 945 (11th Cir. 1999)

(en banc))).

      The unobjected-to facts in the presentence report and the testimony at the

sentencing hearing were sufficient evidence to establish that Washington was an

organizer or leader in the marijuana trafficking conspiracy. See United States v.


                                          6
          USCA11 Case: 20-10872        Date Filed: 04/16/2021    Page: 7 of 7



Polar, 369 F.3d 1248, 1255 (11th Cir. 2004) (holding that the sentencing court may

base its factual findings “for purposes of sentencing . . . on, among other things, . . .

undisputed statements in the [presentence report], or evidence presented during the

sentencing hearing.”) The district court did not err in applying the enhancement and,

thus, we affirm Washington’s sentence.

      AFFIRMED.




                                           7